 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrane Trucking Company and Truck Drivers, OilDrivers, Filling Station and Platform Workers'Union, Local No. 705, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case13-CA-20319April 27, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 3, 1981, Administrative LawJudge Mary Ellen R. Benard issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order. 2' The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,INc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.In its exceptions, the Respondent contends that the AdministrativeLaw Judge mischaracterized Frank Bisceglie's testimony by stating thatBisceglie used the term "reprisals" instead of "repercussions" when de-scribing other drivers' reactions to Clark's use of tractor-trailer rigs onthe Rockford run. We agree that Bisceglie used the term "repercussions,"and herein correct the Administrative Law Judge's inadvertent error.However, this inadvertent error is nonprejudicial and does not affect theconclusions reached herein.In the absence of exceptions, Member Hunter finds it unnecessary topass on the issues raised by the Administrative Law Judge's reliance onGeneral American Transportation Corporation, 228 NLRB 808 (1977), todeny the Respondent's motion to refer this case to arbitration.Although the Administrative Law Judge declined to state specificallythat the Respondent's asserted reasons for changing Clark's working con-ditions were pretextual, the Administrative Law Judge rejected as spe-cious each of the Respondent's asserted economic justifications and statedthat the Respondent failed to adduce probative evidence that a change ofequipment was needed. Thus, Clark's protected concerted activity clearlydictated the change. See Limestone Apparel Corp., 255 NLRB 722 (1981).Member Jenkins concludes that where the asserted reasons for thechange of an employee's working conditions are discredited and found tobe false and unmeritorious, as is the case here, there remains only the un-lawful motive as the cause of the change of working conditions, and noseparate evaluation of dual or mixed lawful and unlawful motives iscalled for. Consequently, he does not adopt the Administrative LawJudge's reference to Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), because that decision is directed at separating andevaluating dual or mixed motives, lawful and unlawful, which are genu-ine or real, which a pretextual or false motive by definition cannot be.'In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on thebackpay due based on the formula set forth therein.261 NLRB No. 59ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Grane Truck-ing Company, Chicago, Illinois, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASEMARY ELLEN R. BENARD, Administrative Law Judge:The charge herein was filed on September 3, 1980,1 byTruck Drivers, Oil Drivers, Filling Station and PlatformWorkers' Union, Local No. 705, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, herein called the Unionor Local 705, against Grane Trucking Company, hereincalled Respondent. On November 10 the complaint wasissued alleging, in essence, that Respondent threatened tochange the working conditions of an employee becauseof his union and protected concerted activities, and thaton or about August 26 Respondent changed the workingconditions of employee Melvin Clark and thereby causedhim to lose overtime pay because of his union or otherprotected concerted activities. Respondent filed ananswer in which it denied the commission of any unfairlabor practices.A hearing was held before me in Chicago, Illinois, onJune 1, 2, and 3, 1981.2 Following the hearing, all partiesfiled briefs, which have been considered.Upon the entire record in the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with a place ofbusiness in Chicago, Illinois, where it is engaged in thetransportation of freight. During the calendar or fiscalyear preceding the issuance of the complaint, a repre-sentative period, Respondent, in the course and conductof its business operations, received gross revenues inexcess of $50,000 for transporting goods and materials ininterstate commerce or from functioning as an essentiallink in the transportation of goods and materials in inter-state commerce. The answer admits, and I find, that Re-'All dates herein are in 1980 unless otherwise indicated.2At the hearing Respondent filed a "Motion To Refer to Arbitration"alleging that its primary defense involved issues which arise under a col-lective-bargaining agreement between it and the Union, and that there-fore deferral to an arbitration proceeding as provided by that contract isappropriate, citing Collyer Insulated Winr A Gulf and Western SystemsCo., 192 NLRB 837 (1971). However, in General American TransportationCorporation, 228 NLRB 808 (1977), the Board expressly held that thepolicy enunciated in Collyer, supra, does not apply to cases involving al-leged violations of Sec. 8(aXl) or (3) of the Act, the sections at issue inthis proceeding. Accordingly, I denied the motion.362 GRANE TRUCKING COMPANYspondent is an employer engaged in commerce withinthe meaning of the Act, and I find that it will effectuatethe policies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a trucking firm engaged in the haulingof general commodities, and has been party to collective-bargaining agreements, covering, inter alia, Respondent'struckdrivers, with the Union for a period of time whichis not specified in the record but appears to be at leastseveral years. The current collective-bargaining agree-ment is effective from April 1, 1979, to March 31, 1982.It appears that there is some connection, the nature ofwhich is not clear from the record and about which Imake no findings, between Respondent and two otherfirms, Grane Transportation Lines, Ltd., and SkilledServices Corporation, whose employees are not repre-sented by the Union.3The Union had apparently takenthe position that all three entities were in essence thesame company and picketed Respondent's facility onAugust 14 in support of that claim. A hearing on this dis-pute was held before an eight-member joint board com-prised of four union and four employer representatives4on August 21 and 25.The current contract between Respondent and theUnion specifically provides that "Employee seniority,and not the equipment, shall prevail for all purposes andin all instances."5 However, there is uncontradicted andcredible testimony from both the General Counsel's andRespondent's witnesses that Respondent not only main-tained a seniority list of all drivers, but also listed thedrivers by seniority based on the types of equipmentthey drove. This latter list was broken down into threecategories: Straight truck, single-axle tractor-trailer, andtandem tractor-trailer.' Straight trucks do not have de-' I take official notice that on August 28, 1981, subsequent to the closeof the hearing herein, the Regional Director for Region 13 of the Boardissued a Decision and Clarification of Bargaining Unit in Case 13-UC-135, in which he concluded, inter alia, that drivers for Grane Transporta-tion Lines, Ltd., and Skilled Services Corporation should not be includedin the bargaining unit comprised of Respondent's drivers and certainother employees. It appear that Case 13-UC-135 is currently pendingbefore the Board; I have not used any of the Regional Director's findingsor conclusions in that case in making any of my findings or conclusionsin the instant case.' This joint board is apparently the Joint Grievance Committee estab-lished pursuant to art. 19, sec. 2(b), of the contract as the forum for reso-lution of grievances.Art. 8, sec. 1(a).In his brief, counsel for the Union contends that, although evidencewas adduced at the hearing that Respondent utilizes equipment seniorityin assigning work, such a practice is not acknowledged by the Union toexist, and no findings regarding such a practice need to be made in thisproceeding. However, the Union's argument in this regard ignores therelevance of this practice to issues in this case. Accordingly, I deem itappropriate to make findings regarding Respondent's practice in deter-mining seniority; however, I make no finding as to whether this practicewas or was not in accord with the collective-bargaining agreement.tachable trailers, while single-axle tractors and tandemtractors may be detached from the trailers they pull.Straight trucks can haul a maximum of about 15,000pounds, while single-axle tractors can haul over 30,000pounds and tandem tractors can haul up to 76,000pounds.Melvin Clark, the alleged discriminatee herein, hasbeen employed by Respondent as a truckdriver sinceJuly 7, 1966, and as of August 1980 was 17th among thedrivers in seniority and was the most senior driver ofthose who drove straight trucks out of the garage. Untilmid-1976 Clark drove tractor-trailers; however, on June8 of that year he transferred to the straight truck senior-ity list and thereafter drove straight trucks most of thetime. Apparently, from the time that Clark began drivinga straight truck he made occasional trips to Rockford, Il-linois, which is about 90 miles northwest of Chicago viaexpressway. In 1978 or 1979 Respondent's business inRockford increased and at that time Clark began makingtrips to Rockford daily.There is no question that the Rockford run is a desir-able assignment primarily because it necessitates a so-called "early start," or one at 6 a.m., and the driver nor-mally returns between 5 and 7 p.m. Respondent's normalworking hours are 8 a.m. to 4:30 p.m., with half an hourfor lunch, so assignment to the Rockford run means sub-stantial overtime for the driver. Since the most seniordrivers had their choice of starting time, and as Clarkwas the most senior straight truckdriver, he was entitledto the Rockford run as long as a straight truck was uti-lized for that assignment.Clark is a member of the Union and it is undisputedthat he had actively sought to persuade Glen Wiszowaty,a driver employed by Grane Transportation Lines7whowas not a member of Local 705, to join the Union. Clarkcredibly testified that he had had "a number of conversa-tions" with Wiszowaty, and that he had told Wiszowatythat the Union was trying to organize the drivers ofGrane Transportation Lines and that Wiszowaty should"hang in there." Wiszowaty credibly testified that Clarkhad tried to get him to join the Union ever sinceWiszowaty had started working for Grane Transporta-tion Lines, some 3-1/2 years prior to the instant hearing.Wiszowaty also credibly testified that on August 14, theday of the picketing, he was prevented from goingthrough the picket line by about 30 of Respondent's driv-ers, and that a union business agent asked him to go talkto the Union's lawyers, which he did because, as he testi-fied, "It was either that or get my head busted." Howev-er, Wiszowaty further testified that he did not see Clarkon that occasion. Wiszowaty also testified that followingthis incident he told Frank Bisceglie, Respondent's dis-patcher, that Clark and the other drivers "were corner-ing me in the yard and wanted me to join the union,"and that Bisceglie said that he would take care of the7 Wiszowaty initially testified that he was employed by Grane Trans-portation Lines, but then testified that as of August he was employed bySkilled Services Corporation, which "was the same thing." As discussedabove, I make no findings as to the relationship among these various en-terprises.' Counsel for Respondent stated at the hearing that there is no conten-tion that Clark was present at the picketing.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter and for Wiszowaty not to worry about it. Ac-cording to Wiszowaty, a couple of days later he talkedto Michael Ryan, Respondent's terminal operations man-ager at that time, and, in response to Ryan's question asto how he was doing, told him that Clark and the otherdrivers were bothering him and trying to get him to jointhe Union. Ryan, like Bisceglie, told Wiszowaty not toworry and that he would take care of the problem.B. The Threat to Clark on August 20Clark testified that on August 20 at or about 6 or 6:30p.m., and after he had punched out for the day, he sawWiszowaty come into the upstairs office,'0and that hetold Wiszowaty that he would like to speak with himafter Wiszowaty finished his paperwork. According toClark, he sat downstairs in the building to drink a cup ofcoffee, not wanting to go upstairs where the manage-ment offices were, and saw Bisceglie leave the building.After asking Clark why he was there, to which Clark re-sponded that he was waiting for someone, Biscegliewalked to his car and left. Clark then went upstairswhere he told Wiszowaty that he was going to testify atthe Joint Grievance Committee hearing the next day andthat "we were going to get this [apparently the Union'scontentions about the relationship among the Grane en-terprises] straightened out," and that Wiszowaty should"hang loose." According to Clark, at that point Biscegliewalked into the office, told Wiszowaty he would talk tohim later, and left the office and walked downstairs.Clark followed him and Bisceglie said, as he was gettinginto his car, "I am going to tell you something, you wereon vacation during this union business, but you knowwhat is going on down here.... I want to tell yousomething, stay away from Glen, because the kid isscared, and he is going to get his head busted. If I catchyou talking to him again, I am going to pull you off theRockford run." Clark protested that Wiszowaty was hisfriend and he had "just been talking to him," but Bisceg-lie repeated his threat that if he caught Clark talking toWiszowaty again Clark would be pulled off the Rock-ford run. Clark testified that he then told Bisceglie,"Well, you do what you want to do. Glen is a goodfriend of mine," and walked away.Wiszowaty testified that on August 20 he had a con-versation in the office with Clark in which the latterasked him if he wanted to join the Union, but that noone else was present. However, Bisceglie testified that hesaw Clark and Wiszowaty talking in the office, " but thats Wiszowaty's testimony as to the dates of the conversations with Bis-ceglie and Ryan is unclear; he initially indicated that he first talked toBisceglie "a few days" after the August 14 picketing, then that the con-versation with Bisceglie was subsequent to a discussion with Clark, dis-cussed below, which took place on August 20. Although Wiszowaty wasgenerally a candid witness who appeared to testify to the best of his rec-ollection, he did not appear to understand all the questions addressed tohim with respect to dates, which may account for his somewhat confusedtestimony as to when various events occurred. In any event, it appearsfrom the testimony of Bisceglie and Ryan, both of whom I credit in thisinstance, that their conversations with Wiszowaty occurred prior to theAugust 20 conversation between Wiszowaty and Clark, and I so find.'o It appears, although it is not clear, that Grane Trucking Companyand Grane Transportation Lines use the same facility." Bisceglie did not specify the date of the incident, but it appears fromhis testimony as a whole that it was around August 20.he did not hear what they said. According to Bisceglie,he had seen Clark outside the building and had told himto stop "harassing" Wiszowaty. Bisceglie then went intothe building to get his things and go home, but when hecame out again he saw that Clark had gone upstairs. Bis-ceglie followed Clark upstairs, saw that he was talking toWiszowaty, and then Clark left, so Bisceglie left also.Bisceglie specifically denied that he told Clark that hewould lose the Rockford run if he did not stop botheringWiszowaty.I credit Clark, and find that the incident occurred es-sentially as he described it. Clark seemed for the mostpart to be a straightforward and honest witness, and totestify to events to the best of his recollection.Wiszowaty also seemed to be a candid witness, but didnot seem to remember details regarding the August 20incident, which is understandable in view of the lapse oftime between the event and his testimony. Bisceglie, onthe other hand, although I credit his testimony on somematters, did not exhibit as favorable a demeanor asClark, and, consequently, I have generally credited Clarkover Bisceglie where there are conflicts between theirtestimony. Accordingly, I find that Bisceglie threatenedClark with loss of the Rockford run in reprisal forClark's activity of trying to persuade Wiszowaty to jointhe Union.Respondent contends that Clark's activities in attempt-ing to cause Wiszowaty to join the Union fell outside theprotection of Section 7 of the Act because they consti-tuted harassment rather than protected persuasion. Insupport of this contention, Respondent relies onWiszowaty's testimony that Clark and other drivers em-ployed by Respondent "cornered" him about joining theUnion, that some of the drivers called Wiszowaty a"scab," and that he went to see the Union's lawyers fol-lowing the August 14 picketing because he was afraid ofgetting hurt if he did not. However, the record does notestablish that Clark's conversations with Wiszowaty con-tained any threats or other statements which removedthem from the protection of Section 7 of the Act;Wiszowaty explicitly testified that Clark had neverthreatened him and that he had never stated otherwise toany management official, and, although Wiszowatystated that "they" called him a "scab," he did not testifythat Clark was one of the drivers who did so.12Al-though Respondent cites numerous cases in its brief re-ferring to unprotected activity, none of those cases in-volves activity such as that at issue here, and my re-search has failed to disclose any decisions in which theBoard has found that repeated requests to join a union,in the absence of any real or implied threat, are not pro-tected by Section 7 of the Act. Accordingly, I find thatClark's conduct in attempting to convince Wiszowaty tojoin the Union was protected concerted activity, and thatby threatening Clark with reprisal for engaging in thisactivity Respondent violated Section 8(a)(X1) of the Act. 13" In any event, it is well established that an employee's use of theword "scab" is not, by itself, outside the limits of protected activity.Bandag Incorporated, 225 NLRB 72, 84 (1976).1" The General Counsel in his brief contends that Bisceglie, by testify-ing that he instructed Clark to stop "harassing" Wiszowaty, admittedContinued364 GRANE TRUCKING COMPANYC. The Removal of Clark From the Rockford RunAs noted above, the dispute between Respondent andthe Union over the relationship between Respondent andcertain other firms was heard by the Joint GrievanceCommittee on Thursday, August 21, and Monday,August 25. Clark testified on August 21, along with fiveother drivers, as a union witness, and was also present atthe hearing on August 25, missing work on both days inorder to attend the hearing. On August 22,14 Clark testi-fied, he returned from his usual run to Rockford,punched out, and told Bisceglie that he would not be inon Monday, to which Bisceglie responded that he knewClark would be at the hearing. Clark then left the officewith Bisceglie following. Bisceglie, according to Clark,told Clark to take his things out of truck 548, the oneClark normally drove to Rockford, because that truckwas going to be leased to a firm called Leaf Brands, andwould therefore no longer be available for Clark's use.On Monday, August 25, Clark did not receive his cus-tomary evening telephone call from Respondent,'5so hecalled Ken Burnett, Respondent's night router, and askedabout the stops for the next day. According to Clark,Burnett told him that "I have been told that you nolonger have the Rockford run and that you have an 8:00o'clock start from now on." Clark said that he could notsay anything about the situation to Burnett and that Bur-nett could not say anything to him, and the conversationended. Clark was not thereafter assigned the Rockfordrun and has not received as much overtime work sinceAugust 25 as he had received prior to that date. Clarkcredibly testified that truck 548 was not leased but sat onthe lot for the rest of that week. It is undisputed thatsince August 25 a tractor-trailer has been used for theRockford run, and that Ben Indurante, Respondent'ssenior driver both on the tractor-trailer list and overall,has regularly taken the run.The General Counsel contends that Respondent re-moved Clark from the Rockford run in reprisal for hisattempts to persuade Wiszowaty to join the Union andbecause he testified at the Joint Grievance Committeehearing. 1Respondent, however, contends that Clark losthaving committed a violation of Sec. 8(aX I) of the Act, and requests thatI so find. Clark did not testify that Bisceglie used the term "harass," butthat Bisceglie did instruct him "to stay away from Glen." I construe Bis-ceglie's instruction, under either his or Clark's version of this portion ofthe incident, to be a component of the threat which I have found basedon Clark's testimony. In other words, having found that Bisceglie threat-ened to take Clark off the Rockford run unless he ceased his communica-tions about the Union with Wiszowaty, I further find that Bisceglie'sinstructions to cease such contacts, whether phrased as an order to stop"harassing" Wiszowaty or to "stay away from" him, were a part of thethreat rather than a separate statement on which to base a finding of anunfair labor practice. Accordingly, I do not make the finding requestedby the General Counsel.4 Clark testified that the date was "August 21," but that it was the"day after the hearing." The date in question is clearly, from the recordas a whole, August 22, and I so find." Clark credibly testified that he either called in or received a callfrom the night router each evening so that he could route the bills for theRockford stops the next day, inasmuch as he knew the layout of thestreets in Rockford.iu In its brief Respondent contends that the allegation of discriminatorytreatment is based solely on Clark's attempts to cause Wiszowaty to jointhe Union on the basis of the following exchange at the hearing beforeme:the assignment because business considerations prompteda decision to use a tractor-trailer rather than a straighttruck for that route, and that Clark was not entitled toswitch to other equipment in order to keep the run.1. The General Counsel's evidenceIn support of his contention, the General Counselrelies on the August 20 threat which I have found aboveviolated Section 8(aXl) of the Act, the timing of Re-spondent's reassignment of the Rockford run the dayafter Clark's second appearance at the Joint GrievanceCommittee hearing and 6 days after the threat, and thetestimony of Michael Ryan, Respondent's terminal oper-ations manager as of August.1?Ryan testified that, subsequent to his conversationswith Bisceglie and Wiszowaty about Clark's efforts topersuade Wiszowaty to join the Union, on August 22 or25 Bisceglie came to Ryan's office and told Ryan that hewanted to take Clark off the Rockford run because ofClark's "harassment" of Wiszowaty and Clark's unionactivities. According to Ryan, he told Bisceglie that hehad no objection to assigning Indurante to that run in-stead of Clark. Ryan further testified that after his dis-cussion with Bisceglie he talked to Hubert Grane, Jr.,the president of Grane Leasing Corporationt" and GraneTransportation, Limited, and told him that Clark wasgoing to be removed from the Rockford run because heQ. [On cross-examination of Clark by counsel for Respondent]Were you aware at the time of any charge that was filed by anyonebefore the National Labor Relations Board that was pending at thetime you gave testimony before the eight-man board.ME. POURITCH: I will object to this.MR. MATHEWS: I am going to object, too, because there is no alle-gation that Mel Clark was discriminated against because he testified atthe eight-man board.MR. HENNESSY: All right, fine, or that he gave a statement to theNational Labor Relations Board?MR. POURITCH: There's no allegation.MR. HENNESSY: O.K., fine, in that case, I have no reason topursue that.JUDGE BENARD: All right, so the General Counsel is specificallydisclaiming any 8(X)(4) allegation in this case?MR. POURrCH: Yes. [Emphasis supplied.]Respondent contends that the foregoing constitutes a disclaimer of anyallegations of unlawful treatment based on Clark's testimony before theeight-man board. I disagree. On the record as a whole it appears thatcounsel for the Union's reference to the "eight-man board" was inadver-tent, and that counsel intended to refer to the National Labor RelationsBoard, an inference especially warranted in light of the fact that the dis-cussion of which the above-quoted exchange was a part centered aroundthe question of whether there was any issue in this case of a violation ofSec. (aX)(4) of the Act. In addition, the record and the General Counsel'sbrief make it abundantly clear that the General Counsel adhered to theallegation in the complaint to the effect that Respondent took reprisalsagainst Clark because of his testimony before the Joint Grievance Com-mittee, and the Union's brief adopts the General Counsel's brief in all re-spects save that discussed above at fn. 6. PFnally, even if counsel for theUnion had intended to stipulate that Clark's testimony before the JointGrievance Committee was not a basis for the alleged discriminationagainst him, such a theory of the case advanced by the Charging Party isnot binding on the General Counsel in any event. Accordingly, I findthat the question of whether Respondent removed Clark from the Rock-ford run because of his testimony at the Joint Grievance Committee hear-ing is properly before me.1" The General Counsel further contends, of course, that Respondent'sasserted defenses are without merit, a matter to be considered below.i" Apparently another enterprise owned and/or managed by membersof the Grane family.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been "harassing" Wiszowaty and had been "in-volved in the union thing," and that Grane replied,"That is fine. It will hurt him in his pocketbook. Thatwill teach him something to keep his mouth shut the nexttime."Ryan also testified that about a month before theseevents a firm called Leaf Brands had ordered a dieselstraight truck from Grane Leasing Corporation'gbut, be-cause Grane had only gas straight trucks available, thatwas the type of equipment furnished to Leaf Brands.Leaf Brands complained about the substitution, so therehad been a plan to take the diesel straight truck used byClark for the Rockford run and to give it to LeafBrands. Ryan further testified, however, that for reasonsunknown to him that plan, which was in any event to bea temporary measure until Grane Leasing Corporationacquired a new diesel straight truck to furnish to LeafBrands, was never implemented.Finally, Ryan testified that no reprisals were takenagainst the five other drivers who testified on behalf ofthe Union at the Joint Grievance Committee hearing be-cause, given the way Respondent had established its se-niority system and Clark's place on the roster, it wasfairly easy to remove him from the Rockford run simplyby changing equipment and assigning the run to Indur-ante, but "it would be more trouble than it is worth" toassign the other five drivers to undesirable runs.The witnesses at the instant hearing were not seques-tered, and Bisceglie, who testified after Ryan, stated, inresponse to questions as to when and why the decisionwas made to use a tractor-trailer instead of a straighttruck on the Rockford run, that the decision was madein late August or the beginning of September by Ryanand himself because of business considerations. Biscegliewas not asked whether he had ever suggested to Ryanthat Clark be removed from the Rockford run because ofeither his encounters with Wiszowaty or his involvementin the Joint Grievance Committee hearing.Hubert Grane, Jr., specifically denied that he had anyconversations with either Bisceglie or Ryan in Augustconcerning Clark, and testified that he did not knowanything about the decision to remove Clark from theRockford run.Clearly, a substantial issue in the case revolves aroundRyan's credibility. As noted above, Ryan was Respond-ent's terminal operations manager in August. However,in October Ryan was discharged by Respondent. Ryantestified that the reasons for his discharge were neversupplied to him, that he never received his final pay-check from Respondent, and that consequently he filed aclaim for compensation before the Illinois Department ofLabor which was still pending at the time of the instanthearing. Ryan responded in the negative when asked oncross-examination by counsel for Respondent whetherRespondent's defense in the compensation proceedingwas that Ryan had attempted to solicit employees andcustomers of Respondent to leave that Company. Ryanfurther testified that after he left Respondent he formedanother trucking company which is to some extent a"' According to Ryan, Orane Leasing Corporation leased only equip-ment, not drivers.competitor of Respondent, but denied that he had solicit-ed Respondent's employees to work for him or had solic-ited Respondent's customers to become his accounts.However, Bisceglie credibly testified that in Augustand September Ryan told him that he was planning toleave Respondent and asked Bisceglie to join him, andKen Burnett testified that Ryan told him that he wasstarting a new company and would consider him for em-ployment.On this issue, I credit Bisceglie and Burnett, and findthat Ryan was soliciting Grane employees to go to workfor him, contrary to Ryan's testimony. I further find thatRyan harbored considerable hostility toward Respondentat the time of the hearing, and that this animus must beconsidered in assessing his credibility. However, I amconvinced that, although Ryan did not impress me as awitness with any particular concern for the importanceof veracity, his testimony about the conversation withBisceglie about reassigning Clark and the reasons fordoing so and his subsequent conversation with Granewas accurate. This testimony, as well as Ryan's testimo-ny about the reasons that no reprisals were taken againstany of the other drivers who testified at the Joint Griev-ance Committee hearing, had the ring of truth, and hetestified in a straightforward manner regarding theseevents in contrast to his evasive testimony concerningthe termination of his own employment with Respond-ent.20Accordingly, I credit Ryan's testimony that Bis-ceglie asked his agreement to take Clark off the Rock-ford run because of his protected concerted activities,and discredit Bisceglie and Grane to the extent that theirtestimony is inconsistent with that of Ryan.2'2. Applicable principlesIn Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), the Board discussed at some lengththe issues posed by what it termed "pretext" and "dualmotive" cases; i.e., cases in which the General Counselcontends that the asserted legitimate reason advanced byan employer for its allegedly discriminatory action iseither completely false, or that, in any event, part of thereason for the action was the employee's union or otherprotected concerted activity and thus the action is un-lawful. In the latter, dual-motive case, the employer hastwo reasons for its action against an employee, one basedon legitimate considerations and the other based on theemployee's protected activity. In Wright Line, supra, theBoard concluded that in these circumstances the follow-ing test is to be used:0 The statement bears repetition here that "nothing is more common inall kinds of judicial decisions then to believe some and not all," of a wit-ness' testimony. N.LRB. v. Universal Camera Corporation, 179 F.2d 749,754 (2d Cir. 1950)." I note, and credit, Bisceglie's testimony that, in a meeting with aBoard agent after the instant charge was filed and before Ryan left Re-spondent's employ, Ryan said that the main reason Clark was taken offthe Rockford run was financial. I do not view it as unlikely that Ryanwould make a statement to the Board while he was employed by Re-spondent that is at odds with his testimony following his discharge, and,as discussed above, I conclude that Ryan's testimony at the instant hear-ing is of more probative value on this issue than his prior statements.366 GRANE TRUCKING COMPANYFirst, we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer toestablish that the same action would have takenplace even in the absence of protected conduct.[251 NLRB at 1089]In the instant case, having found that Bisceglie threat-ened Clark on August 20 that Clark would be removedfrom the Rockford run if he continued his activity of at-tempting to persuade Wiszowaty to join the Union, thatBisceglie suggested to Ryan that Clark be removed fromthe Rockford run because of his union activity, and thatClark was in fact removed from that route on August 25after he testified against Respondent at the Joint Griev-ance Committee hearing, I conclude that the GeneralCounsel has established his prima facie case and hasshown that Clark's protected concerted activity was a"motivating factor" in Respondent's decision to removehim from the Rockford run. Accordingly, it is appropri-ate at this point to examine Respondent's defense.3. Respondent's economic defenseIt is undisputed that Clark was only entitled to assign-ment to the Rockford run so long as a straight truck wasused for that route. Respondent contends that its decisionto cease using a straight truck and to utilize a tractor-trailer instead for the trips to the Rockford area was mo-tivated by business considerations. Specifically, Respond-ent asserts, inter alia, that (1) due to increased business inthe Rockford area Respondent desired to have the largercapacity of a tractor-trailer available for that route,22and(2) using a tractor-trailer provided the opportunity, ifthere were no freight for the return trip to Chicago, todrop off the empty trailer on the way back. 23In support of these contentions, Bisceglie testified, asnoted above, that he and Ryan decided to make thechange in equipment for the Rockford run at the end ofAugust or in early September because they were of theview that if the Rockford business continued as it hadbeen going they would need a tractor-trailer to haul thefreight in both directions and because of the availabilityof an empty trailer for "drops." Bisceglie further testifiedthat shortly after Respondent started making pickups inRockford for Gates Rubber Company in mid-1979 therewere discussions about using a tractor-trailer in theRockford area if business continued to increase. It is un-disputed that the amount of freight to be picked up atGates was unpredictable and that the freight was bulky.According to Bisceglie, on a few occasions prior ton It is undisputed that the amount of freight to be picked up in Rock-ford for the return trip to Chicago was unpredictable, and that the driverdid not generally know, when he left Respondent's terminal in the morn-ing, how much freight he would have for the return trip." Respondent has two customers in Elk Grove Village, a suburb ofChicago located near the expressway to Rockford, who load trailersthemselves; Respondent drops off an empty trailer and picks it up after ithas been loaded by the customer at its convenience. Apparently, prior toJuly Respondent delivered goods for a Zayres store and used the emptyreturning trailers for these "drops." However, Respondent lost theZayres account in July.August there were calls from Gates because Clark wasunable to pick up all their freight and some of it had tobe left in Rockford. It is also undisputed that about threetimes prior to August Clark had used a tractor-trailer forthe Rockford run because there was too much freight forthe straight truck.24The record establishes, and I find, that there had beendiscussions about changing to a tractor-trailer on theRockford run, and that Clark had attempted to receivewaivers of their seniority rights from the tractor-trailerdrivers senior to him.25 However, the only specific evi-dence about such discussions prior to the change wasprovided by Bisceglie and Vernon Shimanek, the straighttruck driver bumped by Clark when the latter originallyreceived the Rockford run. 26 Shimanek testified thatthere were conversations shortly after Respondent ac-quired Gates as a customer about the possibility ofswitching to a tractor-trailer if the freight got muchheavier, and that these discussions occurred in 1978 or1979. Bisceglie also testified that around the middle of1979, right after Gates became a regular account, therewere conversations about changing the equipment onthat run because of the unpredictability of Gates' load.However, there is no evidence of subsequent discussionsof the matter prior to the conversation in which Bisceg-lie requested Ryan to remove Clark from the Rockfordroute. Accordingly, I conclude that Respondent's evi-dence as to discussions about using a tractor-trailer to goto Rockford provide little support for its contention thatthe decision to change equipment in August was pre-mised on business considerations.Respondent also adduced documentary evidence in theform of drivers' trip sheets showing which drivers and"4 Clark testified that he received permission from Bisceglie to use thetractor-trailer on these occasions. Bisceglie corroborated this testimony,but further stated that "there was a lot of repercussions from Mike[Ryan] and the other drivers ... [because you] can't take one driverfrom a straight truck and put them on a tractor and trailer one day and,you know, back and forth, especially on an early start."Ryan testified that he did not know that Clark had used a tractor-trail-er to go to Rockford until afterwards, but when he found out about it heput a stop to the practice. Ryan further testified that no grievances werefiled about the matter by other drivers. I credit all three witnesses to theextent that their testimony on this issue is consistent. However, inasmuchas there was no evidence that grievances had been filed on this subject,and as the only tractor-trailer driver to testify, Indurante, was not askedabout Clark's use of tractor-trailers on trips to Rockford, I do not creditBisceglie's testimony that there were "reprisals" from other drivers oversuch use, and consider this testimony an example of his tendency tosometimes shade his testimony in Respondent's favor.2s Clark testified that the three drivers ahead of him on the tractor-trailer list agreed that they would not "time slip or bump the company ifI wanted to go with a tractor-trailer with the Rockford run only." Indur-ante testified that he had refused to sign a waiver proffered to him byClark. However, it is not clear to what extent the testimony of the twowitnesses is inconsistent because Clark had apparently attempted toobtain waivers over a period of time extending from well before August25 to shortly before the instant hearing. Clark's testimony suggests thathe had obtained the waivers at the time he used a tractor-trailer to go toRockford in June and July, and Indurante's testimony suggests that herefused to sign such a waiver about 3 weeks before the hearing, but bothwitnesses' testimony is too vague to permit a finding on this issue. Theother two drivers ahead of Clark did not testify, and thus Clark's testimo-ny that he obtained waivers from them is uncontradicted, and I credit it." Bisceglie also testified about discussions of consolidation of freight.However, he did not testify that the Rockford route or the equipment tobe used on it was a subject of these discussions.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment went to Rockford, the deliveries and pickupsthey made, and the weight of each shipment. Examina-tion of these documents27establishes that, during theperiod July 31, 1979, through August 25, 1980, Indurantemade the trip to Rockford 43 times and drivers otherthan Indurante or Clark made the trip 13 times. In itsbrief, Respondent asserts, on the basis of the trip sheets,"The record demonstrates that on at least sixty eight oc-casions in a thirteen month period between July, 1979and August 25, 1980, Clark's straight job was found tobe inadequate or unfit to properly perform the work nec-essary on the Rockford area run." I disagree. First, al-though Respondent's Exhibit 8, consisting of 24 tripsheets for the Rockford run, was proffered as coveringthe July 1979 through August 25, 1980, period, in fact,and apparently through inadvertance, the exhibit in-cludes only 13 trip sheets for that period;2sthe remaining11 trip sheets in the exhibit are dated between October27, 1980, and May 29, 1981. Second, it is undisputed that,generally when Clark was on vacation or otherwise un-available to make the trip to Rockford, Indurante substi-tuted for him, and that Clark was on vacation fromAugust 4 through August 15. I thus conclude that atleast some of the runs Indurante made during that periodwere assigned to him solely because Clark was not atwork, and not because his truck was incapable of han-dling the load. Similarly, I note that Indurante also tookthe Rockford run for two consecutive weeks from July30 to August 10, 1979, and infer that Clark was not atwork during that period also, and that some of the as-signments to Indurante were made for that reason, andnot because of a need for a tractor-trailer. Third, andmost importantly, the trip sheets show the weight of thefreight, but not the type of freight or its dimensions.Thus, while it is clear from the trip sheets that betweenJuly 30, 1979, and August 25, 1980, there were at least17 loads that were over 15,000 pounds29and thus couldnot have been carried on a straight truck,30the tripsheets do not indicate whether a tractor-trailer was alsorequired on other trips because the freight was too bulkyto be carried on a straight truck.Respondent argues, correctly, that "the NationalLabor Relations Act does not restrict the right of theemployer to determine its own business operations." Thisargument, however, misses the point. It is not for me todecide whether Respondent had a valid reason for decid-ing to use different equipment on the Rockford run.What is for me to decide is whether, had Clark not en-gaged in protected concerted activity, Respondent would:7 Resp. Exh. 7 consists of trip sheets for runs made by Indurante;Resp. Exh. 8 consists of trip sheets for runs made by drivers other thanClark or Indurante. No trip sheets of runs made by Clark are in evidence.2" In addition, one of these 13 runs, that of April 29, was made in astraight truck, but not by Clark." The trip sheets also establish that on three occasions during thisperiod an empty trailer was dropped off on the way back to Chicago,which could not have been done had a straight truck been used on theroute that day." On 10 of these 17 occasions a substantial part of the load, withoutwhich the total would have been less than 15,000 pounds, was accountedfor by freight from Union Carbide, a customer which Respondent appar-ently lost well before August 25. (Bisceglie testified that this account waslost "in the last two years," and the latest reference to Union Carbide inthe trip sheets is January 22.)have nonetheless made that decision. Inasmuch as I havefound that the General Counsel has established his primafacie case, and that the burden of producing evidence torebut that case shifts to Respondent, I further find thatRespondent had not met that burden. The evidence doesestablish that there were times when a straight truck wasincapable of handling the loads for the Rockford run.However, Respondent did not adduce probative evi-dence that these times had become more frequent duringany given period prior to August 25, or that there wasany specific factor prompting the decision to changeequipment other than Clark's protected concerted activi-ty.31Further, it cannot be gainsaid that Respondent is incontrol of evidence which would support its position.Although Respondent adduced testimony from Induranteto the effect that the nature and dimensions of thefreight, rather than merely its weight, are factors in de-termining whether a straight truck can haul it, Indur-ante's testimony did nothing to establish that loads whichcould not be carried on a straight truck had becomemore frequent within any given period prior to August25.32Further, Bisceglie credibly testified that Respondent'srates depend not only on the weight of the freight, butalso on its type. Thus, it would seem that Respondenthas some record of the type of freight it hauls; however,although Respondent emphasized that the type of freightmay determine whether it will fit into a straight truck, itadduced no evidence whatsoever that on any specifictrip the type of freight carried necessitated use of a trac-tor-trailer.In light of all the foregoing, I conclude that a prepon-derance of the evidence supports the General Counsel'scontention that Clark would not have been removedfrom the Rockford run absent his protected concertedactivity. 33 In reaching this conclusion, I rely on my find-ing that Bisceglie asked Ryan to remove Clark from theRockford run because of his protected concerted activi-ty, the timing of the decision to change the equipment,the lack of probative evidence of any reason for this spe-cific timing except Clark's activity, and Bisceglie's threata: Respondent contends that the timing of the decision to changeequipment was based on a comparison of the efficiency of Clark and In-durante, and that the comparison was not made until the week endingAugust 22. However, the record contains no documents reflecting this al-leged comparison, the testimony about it is vague, and, while it is undis-puted that Indurante does at least as well on that job as Clark, there is noevidence that Clark's performance was anything less than satisfactory. Inmaking this finding I am cognizant of Ryan's testimony that he wouldtell Clark, as he did other drivers, that "you are moving too slow." How-ever, it also appears that this was a complaint directed by management toall the drivers, and I do not give it significant weight, particularly as Re-spondent presumably maintains records of Clark's performance but didnot produce them." There are no trip sheets in evidence for the period May 30 throughAugust I and, as noted above, no trip sheets in evidence reflecting runsmade by Clark. Although it is possible that there were runs to Rockfordwhich are not reflected by the trip sheet it is Respondent's burden toadduce evidence of them. Accordingly, I infer that the only driver tomake the Rockford run during that period was Clark, and that, otherthan the three runs which he testified he made in a tractor-trailer, he useda straight truck on this route." It is therefore unnecessary to determine whether Respondent's ia-serted reason for changing the equipment was wholly pretextual.368 GRANE TRUCKING COMPANYto have Clark removed from the Rockford run. Accord-ingly, I conclude that Respondent changed the equip-ment to be used on the Rockford run in order to reassignthat route away from Clark, and that Respondent thusdeprived Clark of overtime opportunities in reprisal forhis union and other protected concerted activities, there-by violating Section 8(aXl) and (3) of the Act.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1. Grane Trucking Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Truck Drivers, Oil Drivers, Filling Station and Plat-form Workers' Union, Local No. 705, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By threatening employee Melvin Clark with achange in working conditions and consequent loss ofovertime pay because of his union and/or other protect-ed concerted activities, Respondent has engaged in unfairlabor practices within the meaning of Sections 8(a)(1)and 2(6) and (7) of the Act.4. By changing Clark's working conditions and there-by causing him a loss of overtime compensation becauseof his union activities and/or other protected concertedactivities, Respondent has engaged in unfair labor prac-tices within the meaning of Sections 8(a)(3) and (1) and2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe Act.Having found that Respondent unlawfully removedMelvin Clark from the Rockford run, I shall recommendthat it be ordered to offer him reassignment to that routeor, if it no longer exists, to a substantially equivalentroute, without prejudice to his seniority or other rightsand privileges previously enjoyed. I shall further recom-mend that Respondent be ordered to make Clark wholefor any loss of earnings he may have suffered as a resultof the discrimination against him by payment to him ofthe amount he normally would have earned from thedate of the reassignment of the Rockford run until thedate of Respondent's offer to reinstate him to that route,less net earnings, in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), to which shall be addedinterest, to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).34Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDER3sThe Respondent, Grane Trucking Company, Chicago,Illinois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with changes in their work-ing conditions and consequent loss of overtime pay be-cause of their union and/or other protected concertedactivities.(b) Changing employees' working conditions, therebycausing them to lose overtime compensation, or other-wise discriminating against employees in regard to hireor tenure of employment, because of their union and/orother protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Melvin Clark immediate and full reassign-ment to the Rockford route or, if that route no longerexists, to a substantially equivalent assignment, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss ofearnings he may have suffered as a result of Respond-ent's discrimination against him in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Chicago, Illinois, facility copies of theattached notice marked "Appendix.""6Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with changesin their working conditions and consequent loss ofovertime compensation because of their unionand/or other protected concerted activities.WE WILL NOT change employees' working condi-tions and cause them loss of overtime compensation,or otherwise discriminate against employees inregard to hire or tenure of employment, because oftheir union and/or protected concerted activity.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act to engage in self-organization, to form, join,or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activi-ties.WE WILL offer Melvin Clark immediate and fullreassignment to the Rockford route or, if that routeno longer exists, to a substantially equivalent assign-ment, without prejudice to his seniortiy or otherrights and privileges previously enjoyed, and makehim whole for any loss of earnings he may havesufffered as a result of our discrimination againsthim, with interest.GRANE TRUCKING COMPANY370